DECISION
The application of the above-named defendant for a review of the sentence of five years for Grand Larceny imposed on June 30, 1969, was. fully heard and after a careful consideration of the entire matter it is:;decided that:
The sentence be and remain as originally imposed.
Despite contention that the sentencing judge did not adequately consider this case, that the property stolen was returned, and defendant’s wife and child need his assistance,: we are unable to- say in the face of the presumption that the sentencing judge was correct in his determination, that this sentence is not proper, reasonable, and sufficiently lenient, the crime, the individual and the, sentencing goals kept in mind, perticularly when it is considered that the crime involved is punishable by imprisonment up to 14 years, and that the defendant has two prior felony convictions, which, if used against him, would have resulted in imprisonment for not less than 10 years, and, conceivably, even in imprisonment for life or years without limit. Further, defendant is presently eligible for parole consideration in June, 1970, after being received July 2, 1969.
We thank R. J. Andriolo, Esq., for his assistance to the Court and to the defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack- D. Shanstrom.